 

 

F|LED
UN|TED STATES D|STR|CT COURT OCTOBER 13, 2013
EASTERN D|STR|CT OF CALlFORN|A

CLERK, US DS|TR|CT COURT
EASTE§'J?<'JSRT$X:?Z§
¥"/
uNlTED sTATEs oF AMERch, case No. 2;18-mj-00207 DB
Piaintirr,

 

 

 

V. ORDER FOR RELEASE OF
PERSON lN CUSTODY
DARON TARVER,

Defendant.

 

 

TO: UN|TED STATES l\/|ARSHAL:
This is to authorize and direct you to release DARON TARVER
Case No. 2:18-mi-00207 DB Charge 18 U.S.C. § 500 from custody for the

following reasons:

Release on Persona| Recognizance

 

X Bail Posted in the Sum of $

 

 

X Unsecured Appearance Bond $ 25,000.00

 

 

Appearance Bond With 10% Deposit
Appearance Bond With Surety
Corporate Surety Bail Bond

(Other): Pretrial conditions as stated on the record in

open court.

lssued at Sacramento, California on O

 

r18,2018at59 :BDO PM

vi %DL)\`

l\/lagistrate Judge Deborah Barnes

    

 

